Citation Nr: 1419991	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Eligibility for VA home loan benefits.



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The appellant served on active duty in a cadet detachment at West Point from June 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office's (RO's) home loan eligibility center in Winston-Salem, North Carolina.


FINDING OF FACT

The appellant served for fewer than 24 months of continuous active duty, and does not meet any of the statutory exceptions to this requirement for benefits based on length of active duty served.


CONCLUSION OF LAW

The criteria for eligibility for VA home loan benefits have not been met.  38 U.S.C.A. §§ 101, 3702, 5303A (West 2002 & Supp. 2013); 38 C.F.R. § 3.315 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013).  In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws pertaining to eligibility for home loan benefits and eligibility for benefits based on length of active duty.  The VCAA is therefore inapplicable and need not be considered.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

In order to be eligible for certain VA benefits, to include home loan guaranty benefits, a service member must generally perform a "minimum duty"  requirement; either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty.  38 U.S.C.A. § 5303A(b)(1).  This statute provides that notwithstanding any other provision of law, any requirement for eligibility for or entitlement to any VA that is based on the length of active duty served by a person who initially enters such service after September 7, 1980, is governed exclusively by the eligibility requirements set forth in the law.

There are situations in which the basic eligibility requirements for VA benefits as set forth under 38 U.S.C.A. § 5303A do not apply.  One of those situations relates to home loan benefits.  38 U.S.C.A. § 5303A(F) provides that the 24 month requirement does not apply to benefits under chapter 37, but only if those benefits are implicated "by reason of" certain factors.  38 U.S.C.A. § 5303A(b)(3)(F).  Those factors are discharge or release for the convenience of the government, discharge or release for a medical condition that preexisted service and is not service connected, involuntary discharge or release for the convenience of the government based on reduction in force, and discharge or release for a physical or mental condition not characterized as a disability that interfered with performance of duty.  38 U.S.C.A. § 5303A(b)(3)(F)(i-iv).

None of these factors is applicable in this case.  The appellant's DD Form 214 reflects that he served 22 months in a cadet detachment at West Point, that he was discharged, and the reason for discharge was "Honor."  There is nothing in the appellant's DD 214 indicating that he was discharged or released for any of the reasons specified as exceptions to the general requirement that he serve 24 months of continuous active duty, and the appellant does not argue otherwise.

Rather, the appellant contended in his notice of disagreement and substantive appeal that he met the requirements for home loan benefits because he served during a period of war.  The appellant is correct that he served during a period of war.  See 38 C.F.R. § 3.2(i) (Persian Gulf War began August 2, 1990 and ends only on the date to be prescribed by Presidential proclamation or law).  However, there is nothing in the applicable statutes that distinguishes between wartime and peacetime service for purposes of eligibility for VA home loan benefits.  The Board notes that 38 U.S.C.A. § 3702(a)(2)(C)(i) provides that veterans who are eligible for housing loan benefits include those who served after July 25, 1947 for a period of more than 180 days and were discharged or released therefrom under conditions other than honorable, and the appellant would qualify for home loan benefits under this criterion.  38 U.S.C.A. § 5303A(a) specifically provides, however, that its provisions exclusively govern eligibility for any benefits that are based on length of service.  Thus, unless an exception in 38 U.S.C.A. § 5303A applies, the provisions of 38 U.S.C.A. § 3702 to the contrary are inapplicable.

The appellant also argued that he served more than 24 months if his 16 months of enrollment in the ROTC program at the University of Michigan is counted.  However, while the term "active duty" is defined to include service as a cadet at a U.S. military academy, it does not include ROTC service.  38 U.S.C.A. § 101(21).  The Board notes that the general ROTC service described by the appellant does not fall within the definitions of active duty training and inactive duty training, i.e., duty performed by a member of a Senior Reserve Officers' Training Corps program when ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10.  See 38 U.S.C.A. § 101(22),(23).

There are other exceptions to the 24 month requirement but the appellant does not contend, and the evidence does not reflect, that any of them apply in this case.  See 38 U.S.C.A. § 5303A(b)(3)(A)-(E) (persons discharged or released under 10 U.S.C.A. § 1171 or 1173; persons discharged or released for disability incurred in or aggravated by service, persons with compensable disabilities; provision of benefits in connection with service connected disability, condition, or death).
 
For the foregoing reasons, the appellant's service, as indicated in his DD Form 214 as well as his own statements, does not render him eligible for VA home loan benefits.  His claim must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

As eligibility for VA home loan benefits has not been established, the claim is denied.



____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


